*527Most of the challenged comments made by the prosecutor during his summation were not objected to by defense counsel and therefore, the defendant’s claims of error have not been preserved for appellate review (CPL 470.05 [2]; People v Dordal, 55 NY2d 954, rearg dismissed 61 NY2d 759). In any event, we find that the comments complained of did not deprive the defendant of a fair trial (People v Galloway, 54 NY2d 396).
In light of the brutality displayed by the defendant, the sentence imposed was neither unduly harsh nor excessive (People v Suitte, 90 AD2d 80). Brown, J. P., Rubin, Hooper and Harwood, JJ., concur.